DETAILED ACTION
Status of Claims:
Claims 1 – 16 are pending.
Claims 1 and 9 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments in the amendments, filed 09/10/2021 have been fully considered. The arguments regarding claims 1 and 9 are not persuasive, the reasons set for the below. The arguments for claim 3 are persuasive and a new grounds of rejection is presented based on the arguments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 2, 4, 6 – 12 and 14 – 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang (US 8255819).

As per claim, 1 a method for managing contents at an electronic device, the method comprising: 
	displaying a webpage in which a content is displayed (The web pages are prepared, for example, by various third parties and are located by users of the system, for example, by browsing the web, See Col. 4, Lines 32 - 55); 
	in response to obtaining at least a portion of the content (A control, such as the control, can be included in the surf-along window and can be activated to cause selected content (e.g., selected content) to be copied to an active notebook that is displayed in the surf-along window, See Col. 18, Lines 12 - 30), automatically identifying information associated with the content based on first data displayed around the content in the webpage and second data including metadata of the content (Activation of such a control can cause a portion of the browser window to be added to the active notebook (e.g., an automatically generated summary of viewable text, a visible image, a portion of visible text, etc.). Metadata can also be added to the notebook and can include, for example, information about a corresponding search query or about the current web domain, page or portion of a page. Metadata can also include information identifying a current user, information about a current or default notebook, settings for notebooks (e.g., whether the notebooks are to be public or private), time or date stamps, etc., See Col. 18, Lines 12 - 30); 
	identifying a user annotation for the content received after the obtaining the at least the portion of the content as the information associated with the content (Information in addition to the clipped material may appear in notebooks. For example, users may use controls in a notebook development application to add headings, subheadings, comments, and text that they have prepared themselves to the notebook, See Col. 5, Line 65 – Col. 6, Line 7), the user annotation being on the webpage (Submission may include a request to edit a notebook, such as to add comments within content that previously has been clipped from a web page and click the + control 406 to add note or highlight selection to a page in the browser as shown, See (Figs. 4A-4B, Col 9, Lines 41 – 58, Col. 16, Line 45-Col. 17, Line 17) / Options may be readily provided to a user before content is clipped into a notebook. A user may be given the option of adding an annotation to the content, Col. 17, Lines 30 - 50); 
	in response to the identifying, automatically generating a mark-up language file associating the obtained at least the portion of the content with the information associated with the content including the user annotation (The web notebooks may be provided by system as markup (e.g., HTML) documents that contain the total of the markup code that has been clipped from various sources in addition to content (e.g., headings and titles (user annotation)) added directly to the notebook, See Col. 12, Lines 8 - 23), wherein the mark-up language file includes another annotation information associating the obtained at least the portion of the content with at least one of the information associated (The content set can include the entire webpage, or important details of the web page, including HTML tags, such as the title and heading tags, or it may include the actual selection of text. The content set may also include particular topics or keywords in the web page to determine where to place a selection. In addition, specific topics or keywords may be given a weighting to make placement decisions easier. Content of notebooks that are analyzed can include clipped content; snippets or snippet portions; notebook titles; user-supplied headings, annotations or free-form text entries; metadata; etc., See Col. 14, Lines 36 - 53); 
	classifying the mark-up language file based on at least one of the information associated with the content including the user annotation (The user can organize the notebook entries in several different ways. For example, the user can organize the entries alphabetically, sequentially by date, or topically by category. The user can also organize the notebook entries by title, user, or a set of user-determined criteria. For example, a notebook may contain several brands of designer shoes, which can be organized by user-determined criteria, such as price, brand, color, occasion, or comfort, See Col. 21, Lines 33 - 42); and 
	storing the classified mark-up language file (Each notebook may be stored as a separate markup document, or each note may be stored as a separate markup file, or other sort of file, See Col. 6, Line 60 – Col. 7, Line 5) and a content file including the obtained at least the portion of the content together (Clippings or notes may be stored individually, and may also be pointed to by placeholders in a notebook, See Col. 6, Lines 8 - 13).

As per claim 2, the method of claim 1, wherein the information associated with the content comprises at least one of a title of the content, an original data Uniform Resource Locator (URL), a maker of the content, a creation date of the content, a category of the content, a publication authority of the content, an availability period of the content, Global Positioning System (GPS) information associated with the content, a data summary of the content, a thumbnail image size of the content, and a display position of the content (Metadata about particular entries in a notebook may also be stored. The metadata may include the URL from which the material was clipped, the time/date it was clipped, indicators of the amount of content in a web page before and after the content that is clipped (e.g., so that one could return to the web page later and determine where the material came from in the page even if the material itself has changed in the interim), information about a corresponding search query (e.g., search query terms, search results, a link to a particular page of results or specific result associated with a notebook or notebook entry, etc.), See Col. 6, Lines 14 - 24).

As per claim 4, the method of claim 1, further comprising: transmitting the stored mark-up language file and the stored content file, to a server (The system uses a hosted notebook arrangement, i.e., one in which at least a substantial portion of the notebook information is stored on one or more central servers rather than being stored at each user's computer, See Col. 4, Lines 19 - 31).

As per claim 6, the method of claim 1, further comprising: sharing the stored mark-up language file and the content file with another electronic device through a server (Notebook content may also be shared, if a notebook author chooses to share his or her content. The sharing may be public so that any approved user of the system may see a notebook, or it may be less public, such that access is provided only to a group of approved users (e.g., friends or friends-of-friends) such as a social network or a group of users having special access privileges to a part of a system, See Col. 7, Lines 6 – 17).

As per claim 7, the method of claim 1, further comprising: 
	sending, to a server, a request for receiving at least one file, the at least one file transmitted from another electronic device to the server, and associated with one or more of the stored mark-up language file or the content file (A request for information can be made by the user of a terminal. The user may be interested in web notebook content or other web content, and may be conducting ordinary browsing and searching. The request may be, for example, a search request directed to notebooks in notebook database, See Col. 11, Lines 56 - 64); and 
	receiving the at least one file from the server (Selection can be made by a user of the terminal of a hyperlink for content to a web notebook. As depicted, the hyperlink is directed to the original web page stored at rack server, which returns an HTML document to terminal of that original web page. Alternatively, the web page could be cached at information service provider and provided from there. The user may then navigate back to the notebook, select content from the web page or from the notebook to add to the user's own notebook, or perform other appropriate functions, See Col. 11, Line 65 – Col. 12, Line 7).

As per claim 8, the method of claim 1, further comprising: in response to an input, displaying the obtained at least the portion of the content and the information associated with the content including the user annotation together, by using the stored mark-up language file (The web notebooks may be provided by system as markup (e.g., HTML) documents that contain the total of the markup code that has been clipped from various sources in addition to content (e.g., headings and titles (user annotation)) added directly to the notebook, See Col. 12, Lines 8 - 23).

As per claim 9, an electronic device for managing content, the device comprising: 
	at least one display (The processor can process instructions to display graphical information for a GUI on the input/output device, See Col. 22, Lines 37 - 52); 
	at least one memory configured to store instructions (The processor can process instructions for execution within the computing device, including instructions stored in the memory, See Col. 22, Lines 37 - 52); 
	at least one communication circuitry (Techniques described here can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs, See Col. 24, Lines 6 - 18 … A client and server are generally remote from each other and typically interact through a communication network, See Col. 24, Lines 60 - 67); and 
	at least one processor operatively coupled with the at least one display, the at least one memory (The processor can process instructions for execution within the computing device, including instructions stored in the memory or on the storage device to display graphical information for a GUI on the input/output device, See Col. 22, Lines 37 - 52), and the at least one communication circuitry (Techniques described here can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs, See Col. 24, Lines 6 - 18 … A client and server are generally remote from each other and typically interact through a communication network, See Col. 24, Lines 60 - 67), and configured to execute the instructions to: 
	display a webpage in which a content is displayed (The web pages are prepared, for example, by various third parties and are located by users of the system, for example, by browsing the web, See Col. 4, Lines 32 - 55); 
	in response to obtaining at least a portion of the content A control, such as the control, can be included in the surf-along window and can be activated to cause selected content (e.g., selected content) to be copied to an active notebook that is displayed in the surf-along window, See Col. 18, Lines 12 - 30), automatically identify information associated with the content based on first data displayed around the content in the webpage and second data including metadata of the content (Activation of such a control can cause a portion of the browser window to be added to the active notebook (e.g., an automatically generated summary of viewable text, a visible image, a portion of visible text, etc.). Metadata can also be added to the notebook and can include, for example, information about a corresponding search query or about the current web domain, page or portion of a page. Metadata can also include information identifying a current user, information about a current or default notebook, settings for notebooks (e.g., whether the notebooks are to be public or private), time or date stamps, etc., See Col. 18, Lines 12 - 30); 
	identify a user annotation for the content received after the obtaining the at least the portion of the content as the information associated with the content (Information in addition to the clipped material may appear in notebooks. For example, users may use controls in a notebook development application to add headings, subheadings, comments, and text that they have prepared themselves to the notebook, See Col. 5, Line 65 – Col. 6, Line 7), the user annotation being on the webpage (Submission may include a request to edit a notebook, such as to add comments within content that previously has been clipped from a web page and click the + control 406 to add note or highlight selection to a page in the browser as shown, See (Figs. 4A-4B, Col 9, Lines 41 – 58, Col. 16, Line 45-Col. 17, Line 17, See (Col 9, Lines 41 - 58) / Options may be readily provided to a user before content is clipped into a notebook. A user may be given the option of adding an annotation to the content, Col. 17, Lines 30 - 50); 
	in response to the identifying, automatically generate a mark-up language file associating the obtained at least the portion of the content with the information associated with the content including the user annotation (The web notebooks may be provided by system as markup (e.g., HTML) documents that contain the total of the markup code that has been clipped from various sources in addition to content (e.g., headings and titles (user annotation)) added directly to the notebook, See Col. 12, Lines 8 - 23), wherein the mark-up language file includes another annotation information associating the obtained at least the portion of the content with at least one of the information associated with the content including the user annotation (The content set can include the entire webpage, or important details of the web page, including HTML tags, such as the title and heading tags, or it may include the actual selection of text. The content set may also include particular topics or keywords in the web page to determine where to place a selection. In addition, specific topics or keywords may be given a weighting to make placement decisions easier. Content of notebooks that are analyzed can include clipped content; snippets or snippet portions; notebook titles; user-supplied headings, annotations or free-form text entries; metadata; etc., See Col. 14, Lines 36 - 53); 
	classify the mark-up language file based on at least one of the information associated with the content including the user annotation (The user can organize the notebook entries in several different ways. For example, the user can organize the entries alphabetically, sequentially by date, or topically by category. The user can also organize the notebook entries by title, user, or a set of user-determined criteria. For example, a notebook may contain several brands of designer shoes, which can be organized by user-determined criteria, such as price, brand, color, occasion, or comfort, See Col. 21, Lines 33 - 42); and 
	store the classified mark-up language file (Each notebook may be stored as a separate markup document, or each note may be stored as a separate markup file, or other sort of file, See Col. 6, Line 60 – Col. 7, Line 5) and a content file including the obtained at least the portion of the (Clippings or notes may be stored individually, and may also be pointed to by placeholders in a notebook, See Col. 6, Lines 8 - 13).

As per claim 10, the device of claim 9, wherein the information associated with the content comprises at least one of a title of the content, an original data Uniform Resource Locator (URL), a maker of the content, a creation date of the content, a category of the content, a publication authority of the content, an availability period of the content, Global Positioning System (GPS) information associated with the content, a data summary of the content, a thumbnail image size of the content, and a display position of the content  (Metadata about particular entries in a notebook may also be stored. The metadata may include the URL from which the material was clipped, the time/date it was clipped, indicators of the amount of content in a web page before and after the content that is clipped (e.g., so that one could return to the web page later and determine where the material came from in the page even if the material itself has changed in the interim), information about a corresponding search query (e.g., search query terms, search results, a link to a particular page of results or specific result associated with a notebook or notebook entry, etc.), See Col. 6, Lines 14 - 24).

As per claim 11, the device of claim 9, wherein, if the content displayed in the webpage is sound data or moving picture data, the obtained at least the portion of the content corresponds to a preset arbitrary time period before and after at a time point when the content is selected (Setting an anchor point begins the selection process to capture any resource available in a document, such as an HTML page, an image, a sound file, a movie, or a text selection, to name a few examples … The setting of the second point may occur, for example, by a release of a mouse button, or by the user hovering over one point for a sufficient period of time after selecting the first anchor point, See Col. 12, Lines 46 - 65).

As per claim 12, the device of claim 9, wherein the at least one processor is further configured to execute the instructions to: transmitting the stored mark-up language file and the stored content file, to a server (The system uses a hosted notebook arrangement, i.e., one in which at least a substantial portion of the notebook information is stored on one or more central servers rather than being stored at each user's computer, See Col. 4, Lines 19 - 31).

As per claim 14, the device of claim 9, wherein the at least one processor is further configured to execute the instructions to: share the stored mark-up language file and the content file with another electronic device through a server (Notebook content may also be shared, if a notebook author chooses to share his or her content. The sharing may be public so that any approved user of the system may see a notebook, or it may be less public, such that access is provided only to a group of approved users (e.g., friends or friends-of-friends) such as a social network or a group of users having special access privileges to a part of a system, See Col. 7, Lines 6 – 17).

As per claim 15, the device of claim 9, wherein the at least one processor is further configured to execute the instructions to: 
	send, to a server, a request for receiving at least one file, the at least one file transmitted from another electronic device to the server, and associated with one or more of the stored mark-up language file or the content file (A request for information can be made by the user of a terminal. The user may be interested in web notebook content or other web content, and may be conducting ordinary browsing and searching. The request may be, for example, a search request directed to notebooks in notebook database, See Col. 11, Lines 56 - 64); and 
	receive the at least one file from the server (Selection can be made by a user of the terminal of a hyperlink for content to a web notebook. As depicted, the hyperlink is directed to the original web page stored at rack server, which returns an HTML document to terminal of that original web page. Alternatively, the web page could be cached at information service provider and provided from there. The user may then navigate back to the notebook, select content from the web page or from the notebook to add to the user's own notebook, or perform other appropriate functions, See Col. 11, Line 65 – Col. 12, Line 7).

(The web notebooks may be provided by system as markup (e.g., HTML) documents that contain the total of the markup code that has been clipped from various sources in addition to content (e.g., headings and titles (user annotation)) added directly to the notebook, See Col. 12, Lines 8 - 23).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (US 8255819) and in view of Matas (US 9098597).

As per claim 3, Chang discloses all limitation of claim 1. 

	Chang however does not expressly disclose:


	Matas discloses:
	the method of claim 1, wherein, if the content displayed in the webpage is sound data or moving picture data, the obtained at least the portion of the content corresponds to a preset arbitrary time period before and after at a time point when the content is selected (Clippings may include a time dimension. For example, a user may select an area of interest as being the first fifteen seconds from a particular video, See Col. 20, Lines 11 - 16).

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Matas’ teaching of a preset time period for a clipping, along with storing clipped content in a mark-up file to improve Chang’s system. Both Chang and Matas teach systems for storing and displaying clipped content from web pages. Matas’ system includes a time dimension for determining an area of interest for a clipping which can include a first fifteen seconds of a video. The combination is an improvement upon the existing system because a clipping associated with audio or video can be clipped based on a time dimension such as a preset time period, as taught by Matas, and be stored in a mark-up file as clipped content, as taught by Chang, to be displayed to a user in a file format.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Remarks
Applicant’s arguments, with regards to independent claims 1 and 9, filed on 09/10/2021, have been fully considered but they are not persuasive. The current arguments are based on independent claims 1 and 9 which are present in the remarks by the applicant.
With respect to independent claims 1 and 9, Applicant argues that Chang does not disclose “in response to obtaining at least a portion of the content, automatically identifying information associated with the content based on first data displayed around the content in the webpage and second data including metadata of the content”. Examiner responds Chang discloses a control that can be activated to copy selected content onto an active notebook which teaches obtaining at least a portion of the web content as the claim requires. The copied/selected content is then used to further identify information associated with the content such as automatically generated summary of viewable text, a visible image, a portion of visible text, etc. and metadata which is determined in response to the copied/selected content that was obtained for the notebook from the web (Col. 18, Lines 12 - 30). Applicant further argues that “Chang discloses that the summary of viewable text is generated and added to the notebook “if no content is currently selected”” which does not teach in response to the selection of the content. Examiner responds that Chang discloses that the web content can be selected for the notebook in Figs 4A – 4B, such as selected content 412, by activating control 406. Or if no content is currently selected, activation of such a control, such as control 406, will cause a portion of the browser window 404 to be added to the notebook. Which means that instead of only copying a user selected portion content from the browser window, the portion of the browser window that is currently being displayed will be clipped by using control 406. Hence, a portion of the browser window is still being clipped regardless of the user selecting the portion or using the entire displayed portion of the browser window. Therefore, “if no content is currently selected” does not mean that nothing is clipped for the notebook, it means that the displayed portion of the webpage located in the browser window 404 is clipped to be saved, which clearly teaches the required claim limitation of “in response to obtaining at least a portion of the content”, the portion of the obtained content being the displayed portion the web browser which is clipped using control 406 (Col. 18, Lines 12 - 30). 
	Applicant also argues that Chang does not disclose “in response to the identifying, automatically generating a mark-up language file associating the obtained at least the portion of the content with the 
	Applicant further argues that Chang does not disclose “classifying the mark-up language file based on at least one of the information associated with the content including the user annotation”. Examiner responds that Chang discloses classifying the mark-up language file based on user annotation by teaching that user-determined criteria can be used to organize or classify the notebooks (Col. 21, Lines 33 - 42). Also, the web notebook manager can automatically classify the accessed notebooks by date of creation or access, ordered by category, title, or simply alphabetically ordered, to name a few examples (Col. 21, Lines 4 - 21). Therefore, Chang discloses all the claimed limitations in entirety. Applicant further argues that “the title, user, or user-defined criteria as bases for sorting notebooks in Chang do not correspond to automatically identified information including user annotation”. Examiner responds that a user can provide headings and titles (Col. 12, Lines 8 - 23) to the notebooks and since they are user-supplied (Col. 14, Lines 36 - 53), they are considered to be user annotated, which can then be used to automatically classify the notebooks based on the user supplied headings and titles (Col. 21, Lines 4 - 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        


/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        September 30, 2021